EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2018/05/17. It is noted, however, that applicant has not filed a certified copy of the CN 2018104739665 application as required by 37 CFR 1.55.

Response to Arguments

3.	Applicant’s arguments, see P. 6-9, filed 07/29/2021, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

s 1 and 3-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

LEE et al. (US PGPub./Pat. 20180033354) teach a display device includes a peripheral area around a display area, a plurality of pixels in the display area, and a plurality of signal lines connected to the pixels. The signal lines include a plurality of data lines connected to the pixels, a crack detection line connected to first data lines among the data lines through a first transistor, and a control line connected to a gate of the first transistor. The crack detection line is in the peripheral area.

BYUN et al. (US PGPub./Pat. 20160225312) teach a display panel including: pixels disposed in an active area of a substrate; data lines connected to the pixels; and a crack detection line disposed in a peripheral area of the active area in the substrate. The crack detection line includes a plurality of stacked conductive layers and at least one insulating layer disposed therebetween. At least one of the conductive layers is electrically connected to any one of the data lines.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the detection circuit wire comprises a first end and a second end, the first end of the detection circuit wire is located at a side of the display region away from the first detection switching circuit, and the second end of the detection circuit wire is located at a side of the display region away from the first end of the detection circuit wire, the first end of the first data line is directly connected to the first end of the detection circuit wire,
the first detection switching circuit comprises a thin film transistor, a source electrode of the thin film transistor is connected to the second end of the detection circuit wire, a drain electrode of the thin film transistor is directly connected to the second end of the first data line, the second end of the detection circuit wire is configured to receive a detection voltage.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.